Citation Nr: 0319984	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  93-11 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
residuals of a fracture of the right femur and tibia with 
impairment of the femoral artery and sciatic nerve and 
degenerative joint disease of the right knee.

2.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a fracture of the left femur with sciatic nerve 
involvement, due to a shell fragment wound.

3.  Entitlement to an evaluation in excess of 10 percent 
prior to November 21, 1997, for degenerative joint disease of 
the left ankle, and to a rating in excess of 20 percent 
thereafter.

4.  Entitlement to special monthly compensation based upon 
the loss of use of both lower extremities.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


REMAND

On December 17, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain records from each health care 
provider the veteran identified in his May 
2003 correspondence.  

2.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded the following examinations:   
a)  an orthopedic examination to determine 
the current status  of the veteran's 
residuals of shell fragment wounds of the 
lower extremities.  The examination should 
include identification of all 
muscles/muscle groups affected by the 
shell fragment injuries.  The examiner 
should opine whether it is at least as 
likely as not (50 percent or more 
likelihood) the veteran has loss of use of 
either lower extremity, i.e., no effective 
function remains other than that which 
would be equally well served by an 
amputation stump at the site of the 
election below the knee with use of a 
suitable prosthetic appliance.  The 
opinion should be made on the basis of 
whether actual remaining function, 
including balance, propulsion, etc., could 
be accomplished equally well by an 
amputation stump with prosthesis; for 
example extremely unfavorable complete 
ankylosis of the knee, or complete 
ankylosis of two major joints of an 
extremity, or shortening of the lower 
extremity of 3 1/2 inches or more, will 
constitute loss of the foot involved; or 
complete paralysis of the external 
popliteal nerve (common peroneal) and 
consequent foot-drop, accompanied by 
characteristic organic changes including 
trophic and circulatory disturbances and 
other concomitants confirmatory of 
complete paralysis of this nerve, will be 
taken as loss of use of the foot.  All 
ranges of motion in effected joints should 
be recorded.   

The orthopedic examiner must also comment 
on whether there is any additional 
limitation of motion or other functional 
limitation of a joint, to include the 
right and left knee or ankle, associated 
with the service-connected disabilities at 
issue, due to pain, weakness, excess 
fatigability, incoordination, and, to the 
extent possible, flare-ups of pain.  See 
38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. 
Brown , 8 Vet. App. 202, 204-7 (1995).  
Specifically, after determining the range 
of motion of the affected joints, to 
include the knees, the examiner should 
opine whether it is at least as likely as 
not that there is any additional 
functional loss (i.e., additional loss of 
motion) due to pain or flare-ups of pain 
supported by adequate objective findings, 
or due to any weakness on movement, excess 
fatigability, or incoordination that may 
be present.  The examiner should address 
the status of all scars that are the 
result of the shell fragment wounds, to 
include whether the scars are tender or 
painful by objective demonstration.  The 
examiner should indicate that the claims 
file was reviewed. 

b)  a neurological examination to 
determine the current status  of the 
veteran's residuals of shell fragment 
wounds of the lower extremities.  The 
examiner should note whether the either 
foot dangles and drops, whether active 
movement of muscles below the knee is 
possible, and whether flexion of the knee 
is weakened or lost.  The examiner should 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
the veteran has loss of use of either 
lower extremity, i.e., no effective 
function remains other than that which 
would be equally well served by an 
amputation stump at the site of the 
election below the knee with use of a 
suitable prosthetic appliance.  The 
opinion should be made on the basis of 
whether actual remaining function 
including balance, propulsion, etc. could 
be accomplished equally well by an 
amputation stump with prosthesis; for 
example extremely unfavorable complete 
ankylosis of the knee, or complete 
ankylosis of two major joints of an 
extremity, or shortening of the lower 
extremity of 3 1/2 inches or more, will 
constitute loss of the foot; or complete 
paralysis of the external popliteal nerve 
(common peroneal) and consequent foot-
drop, accompanied by characteristic 
organic changes including trophic and 
circulatory disturbances and other 
concomitants confirmatory of complete 
paralysis of this nerve, will be taken as 
loss of use of the foot. 

c) a vascular examination to determine the 
current status of the veteran's bilateral 
varicose veins, left femoral artery 
insufficiency, and deep vein thromboses.  
The presence or absence of subcutaneous 
induration, stasis pigmentation, eczema, 
persistent or intermittent ulceration, 
pain (to include duration and intensity), 
and persistent edema should be noted.

Send the claims folder to the examiners 
for review. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





